PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/640,137
Filing Date: 30 Jun 2017
Inventors: Dickey et al.
Appellant:1 Hamilton Sundstrand Corporation



__________________
Gabrielle Gelozin
For Appellant


EXAMINER’S ANSWER



This is in response to the appeal brief filed 11/15/2021.

(1) Grounds of Rejection to be Reviewed on Appeal2
Every ground of rejection set forth in the final Office action dated June 3, 2021 from which the appeal is taken is being maintained by the examiner, as follows:
Claims Rejected
35 U.S.C. §
Basis
Citation to the Record
Status
1
103
obviousness over combination Chen and Nishi
Final Act. 5–9;
Br. 10–12
Maintained
(appellant contests)
2–7, 9, 11, 12, 15–21, 24–27
103
obviousness over combination Chen and Nishi
Final Act. 10–12
Maintained
(appellant forfeited by not presenting separate patentability arguments)
14
103
obviousness over combination Chen and Nishi
Final Act. 5–9
Maintained
(appellant forfeited by not following Board Rule 37(c)(1)(iv)’s subheading requirement)
8
103
obviousness over combination Chen, Nishi and Rowden, and/or Maier
Final Act. 12 
Maintained
(appellant forfeited by not presenting separate patentability arguments)
13
103
obviousness over combination Chen, Nishi and Rowden
Final Act. 12–13
Maintained
(appellant forfeited by not presenting separate patentability arguments)
24–27
103
obviousness over combination Chen, Nishi, Williams and Moden
Final Act. 13–16
Maintained
(appellant forfeited by not presenting separate patentability arguments)



(2) Argument for Any Claim Other than Claim 1 Forfeited by Either Not Presenting Separate Substantive Patentability Argument Or Not Following Board Rule 37(c)(1)(iv)’s Subheading Requirement
	In the Appeal Brief, appellant substantively argues independent claim 1 is patentable over the following prior art references of Record: Chen et al. (US 20080054373) and Nishi et al. (US 20140035120). Appellant does not present separate patentability argument for any dependent claim. see In re Lovin, 652 F.3d 1349, 1357 (Fed. Cir. 2011) (approving of the Board’s interpretation of their Briefing rule as requiring more substantive argument than mere recitation of claim elements and naked assertions that elements are not found in the prior art).
	The Appeal Brief has one Heading (i.e., “VII. Argument”), which does not identify the ground of rejection contested as required by Board Rule 37(c)(1)(iv); however, the Final action, from which this appeal was taken, only has an obviousness rejection. No subheadings are provided and no claims are identified by number. Board Rule 37(c)(1)(iv) requires, “Each ground of rejection contested by appellant must be argued under a separate heading, and each heading shall reasonably identify the ground of rejection being contested (e.g., by claim number, statutory basis, and applied reference, if any),” and “any claim(s) argued separately or as a subgroup shall be argued under a separate subheading that identifies the claim(s) by number.” 37 C.F.R. § 41.37(c)(1)(iv) (2012). By not following Board Rule 37(c)(1)(iv)’s subheading requirement, appellant forfeits any argument about any claim other than independent claim 1.
Therefore, the Board is respectfully requested to decide this appeal based upon argument against independent claim 1 pursuant to their authority under Board Rule 37(c)(1)(iv)(“When multiple claims subject to the same ground of rejection are argued as a group or subgroup by appellant, the Board may select a single claim from the group or 
The Patent Trial and Appeal Board (“Board”) finalized its ex parte appeals rules, effective January 23, 2012. Rules of Practice Before the Board of Patent Appeals and Interferences in Ex Parte Appeals, 76 Fed. Reg. 72270 (Nov. 22, 2011). In this Final Rule-making the Board made critical changes to the requirements for an appellant’s brief under Board Rule 37.
Prior the January 23, 2012, 37 C.F.R. § 41.37(c)(1)(vii)(2004) stated, “Any claim argued separately should be placed under a subheading identifying the claim by number.” Use of subheadings, at that time, was optional. See Rules of Practice Before the Board of Patent Appeals and Interferences, 69 Fed. Reg. 49959, 49963 (Aug. 12, 2004). In 2012, however, Board changed its Rules for an Appeal Brief’s use of subheadings for separately argued claims from being optional to being required and also requiring each subheading identify the separately argued claim by number. See 76 Fed. Reg. at 72275 (“Further, the final rule requires that any claim(s) argued separately or as a subgroup be placed under a separate subheading that identifies the claim(s) by number.”). The Office explained the purpose was “to clarify the proper use of headings and to require the use of subheadings in order to clearly set out the ground of rejection and the specific claims to which each argument presented applies.” Id. The Office further explained this change, “appropriately place[s] the burden on the appellant Id. at 72295 (response to cmt. 94).
In the Appeal Brief, appellant presents one heading, “VII. ARGUMENT,” without identifying any claim in particular and no subheadings were presented. By not including the required subheadings identifying any other claim by number, as required by Board Rule 37(c)(1)(iv), appellant forfeits or waives any argument against any claim other than the selected representative claim. 37 C.F.R. § 41.37(c)(1)(iv) (“Notwithstanding any other provision of this paragraph, the failure of appellant to separately argue claims which appellant has grouped together shall constitute a waiver of any argument that the Board must consider the patentability of any grouped claim separately.”).3
Accordingly, the Board is respectfully requested to apply Board Rule 37(c)(1)(iv) to select claim 1 as representative for the obviousness rejection of claims 1–7, 9, 11, 12, 14–21 and 24–27, and for similarly deciding the obviousness rejection of claims 8 and 13 and the alternate obviousness rejection of claims 24–27.
Should Appellant present additional argument beyond that presented in the principal brief about claim 1, or attempt to present separate patentability arguments for any other claim, the Patent Trial and Appeal Board is respectfully requested to refuse to consider such belated argument, unless good cause is shown, pursuant to its authority under 37 C.F.R. § 41.41(b)(2) because the examiner was never afforded an opportunity See Rules of Practice Before the Board of Patent Appeals and Interferences in Ex Parte Appeals, 76 Fed. Reg. at 72284 (Nov. 22, 2011) (quoting ex parte Frye, 94 USPQ2d at 1075, “[T]he Board will not, as a general matter, unilaterally review those uncontested aspects of the rejection.”).
(3) Request for Expanded Panel, If the Board Finds Appellant Need Not Follow Board Rule 37(c)(1)(iv)’s Subheading Requirement
Should the Board find appellant does not need to follow Board Rule 37(c)(1)(iv)’s subheading requirement, the examiners request an expanded panel to consider the subheading requirement’s C.F.R. § 41.1(b), which states, “pedigree (see supra; compare 69 Fed. Reg. 49959 with 76 Fed. Reg. 72270) and the following points, per Board’s Standard Operating Procedure 2 § (III)(M). The Board explains how its ex parte appeals rules are to be construed in 37 The provisions of Part 41 shall be construed to secure the just, speedy, and inexpensive resolution of every proceeding before the Board.” Board Rule 37(c)(1)(iv) not only requires headings, but also requires subheadings to clearly set out the ground of rejection and the specific claims to which each argument presented applies (76 Fed. Reg. at 72275).
Clearly setting out the ground of rejection and specific claims to which each argument applies by using the required subheadings would secure just and speed because it will make certain arguments are not overlooked (76 Fed. Reg. at 72275) and only appellant knows the claims they intend to argue in each section of the brief (e.g., 76 Fed. Reg. at 72295). As the Office explained in the final rulemaking of Board Rule 37(c)(1)(iv)’s subheading requirement, the expense of the subheading requirement is 
The words of Board Rule 1(b) and its modelling from former Board Rule 601 (69 Fed. Reg. at 49961) or the Federal Rules of Civil Procedure Rule 1 (see Patent Interference Proceedings, 49 Fed. Reg. 48416, 48432 (Dec. 12, 1984)) do not appear to invite liberal construction of the rules. However, if it did, of interest, the Federal Circuit illuminated USPTO’s rule construction when it construed 37 C.F.R. § 1.131’s requirement for diligence to be shown from prior to the reference’s effective date to the filing date, by explaining, “[L]iberality cannot be extended to the point of eliminating all proof of diligence, no matter how short the period to be covered.” In re Mulder, 716 F.2d 1542, 1545 (Fed. Cir. 1983). In other words, even if Board Rule 1(b) permits liberal construction, liberality cannot be used to eliminate completely the requirement for subheadings. Instead, some minimum form of subheading identifying the separately argued claim by number is required. Rules are written to be followed, and, Commissioner Paine more than century ago explained that rigidly enforcing the rules is for the benefit, not of the Office, but of applicants and their representatives. Connor v. Williams, 1878 C.D. 137 (“If . . . the other rules of the Patent Office are rigidly enforced, parties and counsel can ordinarily foresee most of their perils and difficulties and prepare for them; but if they are not rigidly enforced, the most careful counsel will be unable to provide against the danger with which he is liable to be confronted and beset.”). Paine advised, “If rules are to be disregarded or evaded when they become most useful and necessary, it will be wise to rescind them.” Id. at 139.
Furthermore, although 37 C.F.R. § 41.104(b) grants an administrative patent ex parte appeals).
For these reasons, the Board Rule 37(c)(1)(iv)’s subheading requirement must be rigidly enforced for the benefit of all appellants and appellants’ representatives so they will be able to foresee their perils and difficulties and prepare for them.
(4) Response to Argument
	Although Appellant disputes the examiner’s finding that Appellant’s description of “load bus bar” as “including a series of longitudinally spaced apart tabs 108” (see Spec. 5:22–23) means the claimed “load bus bar” may be a combined bar 104 and tab 108 (Br. 10–11), Appellant does not demonstrate the examiner erred in the rejection of claim 1 because Appellant does not dispute Chen teaches a “load bus bar.” Indeed, Appellant admits that Chen discloses element 46 is the load bus bar. Appellant’s argument, here, is unpersuasive because either Chen’s 42/46, or 46 alone, teach the claimed “load bus bar.”
Appellant further contends the obviousness rejection over the combination of Chen and Nishi is improper because Chen’s source lead is not “directly connect[ed] to the PWB,” as recited in representative independent claim 1 (Br. 11–12). According to Appellant, Chen’s Figure 4C is inconclusive as to how the source lead connects to the circuit board (Br. 12). Additionally, to support this contention, Appellant asserts Chen describes heat generated from the semiconductor chips 41 is readily conducted to the bus bars rather than the circuit board (Br. 12).
Appellant’s contention is not persuasive. Appellant does not have support for “directly connect[ing]” the source lead to the printed wiring board (PWB) in a way that 
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." see MPEP 2111. Appellant does not expressly define the term “direct” in the originally filed disclosure. Thus, the examiner must apply the plain and ordinary meaning to the term “direct” while taking into account whatever enlightenment may be provided by Appellant’s disclosure. see esp. In re Morris, 127 F.3d 1048, 1054 (Fed. Cir. 1997) (“Since it would be unreasonable for the PTO to ignore any interpretive guidance afforded by the applicant's written description, either phrasing connotes the same notion: as an initial matter, the PTO applies to the verbiage of the proposed claims the broadest reasonable meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art, taking into account whatever enlightenment by way of definitions or otherwise that may be afforded by the written description.”).
Consistent with Appellant’s disclosure, Appellant does not describe a “direct” connection of their source lead to the PWB in the originally filed disclosure in the sense that there are no intervening elements. Instead, Appellant only describes the source lead is “operatively connected” to the PWD, where “operatively connected” can mean “soldered, bolted, or fastened in another manner, for receiving current,” (see Spec. 6:9–10). In other words, appellant intends for the source lead to be electrically connected to the printed wiring board so the source lead can receive current from the printed wiring board. Thus, the claimed “directly connects” reasonably must include direct electrical electrical connection (see Br. 7: citing Spec. 6:12–23 and Figs. 1, 2A, 2B as the only identified support for the claimed “source lead directly connects to the PWB”) or present any argument to disclaim direct electrical connection.
Chen’s Paragraph 27 states, “The first bus bar 46 is electrically connected to the first conductive pieces 42 of the power metal oxide semiconductor field effect transistors 4,” and “[m]oreover, the first bus bar 46 . . . will be electrically connected to other contact portions (not shown) on the circuit board 48 by electrical wire (not shown) so as to transmit the conducting current to the circuit board 48.” In other words, conductive piece 42 (equivalent to claimed “source lead”) is directly electrically connected to bus bar 46 (equivalent to claimed “source bus bar”), which is directly electrically connected to the electrical contact portions of circuit board 48 (equivalent to the claimed “PWB”). Chen does not describe intervening elements between the “source lead” 42 and “PWB” 48 capable of interrupting the electrical connection between “source lead” 42 and “PWB” 48.
For this reason, Chen teaches the source lead (42) is directly electrically connected to the PWB (48) because there are no intervening elements between the source lead and PWB capable of interrupting the source lead from receiving electrical current from the PWB.
Appellant’s assertion of Chen’s heat conduction from the chips to the bus bar does not demonstrate error in the examiner finding Chen’s bus bar is directly electrical connected to the circuit board.

Respectfully submitted,
/JARRETT J STARK/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        
Conferees:
/ALEXANDER SOFOCLEOUS/Supervisory Patent Examiner, Art Unit 2825                                                                                                                                                                                                        
/JUSTIN P BETTENDORF/RQAS, OPQA                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The word “appellant” refers to “applicant” as defined in 37 C.F.R. § 1.42(b). The real party in interest is Hamilton Sundstrand Corporation per appellant’s Appeal Brief, page 3, section I.
        2 Throughout this Examiner’s Answer, references will be made to the Final Rejection mailed June 11, 2021 (“Final Act.”) and appellant’s Appeal Brief filed November 15, 2021 (“Br.”).
        3 See generally, In re Google Technology Holdings LLC, 980 F.3d 858, 862 (noting, albeit the seeming interchangeability, the distinction between waiver and forfeiture by referencing United States v. Olano, 507 U.S. 725, 733 (1993)). “Forfeiture is the failure to make the timely assertion of a right, waiver is the ‘intentional relinquishment or abandonment of a known right.’” Olano, 507 U.S. at 733 (internal citations omitted).